Citation Nr: 0909832	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-06 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1956 to March 1960 
and from June 1960 to August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the RO 
which denied service connection for an acquired psychiatric 
disorder, to include PTSD.  In August 2008, a hearing was 
held at the RO before the undersigned member of the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The Veteran did not engage in combat with the enemy 
during military service.  

3.  There is no credible medical evidence of a diagnosis of 
PTSD or any symptoms associated with that disorder, based on 
any verified stressor.  

4.  The Veteran does not have PTSD as a result of military 
service.  

5.  The Veteran's current psychiatric disorder, diagnosed as 
major depressive disorder was not present in service or until 
more than one year after discharge from service, and there is 
no competent evidence that any pre-existing psychiatric 
disorder underwent an increase in the underlying pathology as 
a result of military service.  


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder, 
to include PTSD due to disease or injury which was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
1112, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f), 3.306, 3.307, 3.309 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in August 2005, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim, what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period following 
service; of what evidence was necessary to establish service 
connection, and why the current evidence was insufficient to 
award the benefits sought.  The RO also undertook additional 
development of the Veteran's claim under MANUAL M21-1, Part 
III, 5.14(c) for a claimed personal assault.  The Veteran was 
advised of the pertinent regulations for PTSD based on a 
personal assault and was afforded ample opportunity to 
provide evidence from "other" sources to substantiate his 
claim.  See Patton v. West, 12 Vet. App. 272 (1999).  
Parenthetically, the Board notes that M21-1, pertaining to 
development of claims based on personal or sexual assault was 
revised, effective from September 5, 2008, and is now found 
at M21-M1, Part IV, Subpart ii, Section D.17.  However, there 
were no substantive changes to the revised Manual concerning 
the development of claims for PTSD based on personal trauma.  

The Veteran's service treatment records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  The Veteran also testified at a 
hearing before the undersigned member of the Board at the RO 
in August 2008.  The Board finds that the RO has complied 
with the provisions of 38 C.F.R. § 3.304(f), and that the 
Veteran would not be prejudiced by the Board completing 
appellate action at this time.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  

For claims involving service connection for PTSD due to 
personal assault, VA regulations provide, in pertinent part, 
as follows:

(3) If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f) 
(2008).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines that the veteran did 
not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat-related, the veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).  

Factual Background

The Veteran contends that he has a psychiatric disorder at 
present which is related to two non-combat, traumatic events 
he experienced in service.  The first incident involved a 
sexual assault by a boatswain mate aboard the USS Bronson 
around April 1957.  The Veteran testified that he was 
sleeping in his bunk one night when he was awakened by 
excruciating pain in his testicles caused by the boatswain 
mate grabbing his genitals and trying to force his thumb into 
the Veteran's mouth.  The Veteran said that he fought the 
attacker off and that he disappeared down the hatchway, and 
then he woke a bunk mate up and told him about the attack.  
His friend told him to go back to sleep and that he would 
watch over him.  The Veteran said that he didn't report the 
incident or go on sick call, but that he has had trouble 
sleeping and nightmares about the attack ever since.  

The second incident involved seeing the dead bodies of four 
young men (children) in Freetown, Sierra Leone.  The Veteran 
reported that he and another sailor were sent into town on 
ship's business when they came upon the bodies hanging from 
the city gate.  When they were returning to the ship, they 
saw the authorities cutting the bodies down.  The Veteran 
said that he had never seen a dead body before and that he 
has had recurring nightmares and ruminations about this event 
ever since.  He testified that his personality changed 180 
degrees after the assault and that he became withdrawn and a 
loner, and had difficulty getting along with people ever 
since.  He also testified, in essence, that he was passed 
over for promotion and believed that this was due to a change 
in his attitude.  

In a letter received in July 2005, the Veteran reported that 
he never had any stomach problems prior to the assault, but 
that he has had chronic problems ever since and that he went 
on sick call a number of times during service.  He also 
stated that he didn't know he could have sought medical 
treatment through VA prior to hearing it from another Veteran 
in 1993.  

Concerning his claimed stomach problems, the Board notes that 
at the time of service enlistment in August 1956, the Veteran 
reported a history of frequent indigestion and frequent or 
terrifying nightmares.  On examination, his gastrointestinal 
system was normal, but he was found to have mild anxiety, 
which was not considered disabling.  The service treatment 
records showed that the Veteran was seen for stomach pains on 
two consecutive days in January 1958; once in July 1959, and 
again in February 1961.  There were no specific findings or 
diagnosis indicated for his complaints on all but one 
occasion.  The Veteran was admitted to sick bay overnight for 
gastroenteritis in September 1959, and was treated with 
Tincture of Belladonna and returned to full duty the next 
morning.  The service treatment records showed no further 
complaints, treatment, abnormalities, or diagnosis referable 
to any stomach during service.  His separation examination in 
March 1960 showed no complaints or pertinent abnormalities, 
and his gastrointestinal and psychiatric systems were normal.  

The records showed that the Veteran was discharged from 
service at the end of his enlistment in March 1960, and 
subsequently reenlisted in June 1960.  On a Report of Medical 
History for enlistment in June 1960, he reported a history of 
frequent indigestion, but denied any depression or excessive 
worry, frequent trouble sleeping, frequent or terrifying 
nightmares, memory loss or amnesia, nervous trouble of any 
sort, or any stomach trouble.  No pertinent abnormalities 
were noted on examination at that time, and his 
gastrointestinal and psychiatric systems were normal on 
examination.  As indicated above, the Veteran was seen for 
stomach pain only once during his second period of service, 
in February 1961; no specific findings or diagnosis was 
indicated.  His separation examination in July 1966 was 
negative for any complaints, abnormalities or diagnosis 
referable to any stomach or psychiatric problems.  

The Veteran's service personnel records showed that he 
entered service in August 1966 and, after completing 
training, was assigned to the USS Bronson in November 1956, 
as a seaman apprentice(E-2), and was promoted to seaman (E-3) 
in March 1957.  He went to sonar school in June 1957 and, 
although he failed the audiometer test, apparently completed 
the course in July 1957.  He was assigned duty as a radio 
operator in January 1958, and was promoted to Petty Officer 
3rd Class (E-4) in May 1958.  His Enlisted Performance Record 
showed essentially no change in his military behavior, 
appearance, professional performance, or adaptability during 
his first three years of service.  The records showed a 
slight drop in adaptability from 3.2 to 2.6 for the period 
from November 16, 1958 to January 23, 1959, with subsequent 
scores of 3.4 and 3.6.  His average scores for all categories 
for his first period of service were between 3.16 and 3.30.  

During his second period of service from 1960 to 1966, the 
records showed that he received a Captain's Mast, non-
judicial punishment (Article 15) in December 1962, and 
another one in July 1965.  His performance evaluation reports 
consistently showed that he accepted responsibility willingly 
and that he was an excellent teacher and section leader.  He 
had a willing and cheerful attitude, acknowledged good work 
done for him by subordinates, and was recognized as a 
valuable member of the units to which he was assigned.  He 
was promoted to Petty Officer 2nd Class (E-5) in May 1963, 
and to Chief Petty Officer 1st Class (E-6) in June 1964.  His 
performance scores in all categories for his second period of 
service averaged between 3.53 and 3.70.  The records also 
showed that the Veteran received two awards of the Good 
Conduct Medal.  

When examined by VA in February 1999, the Veteran made no 
mention of any psychiatric problem nor were any pertinent 
abnormalities noted on general and neurological examination.  

VA treatment records showed that the Veteran contacted the 
mental health clinic in April 2004 to make an appointment 
with a counselor concerning bad dreams he was having.  On VA 
psychiatric evaluation in June 2004, the Veteran reported 
seeing dead bodies hanging from a city gate while in service, 
and said that he and other sailors had to duck under the feet 
of the dead men when they would go in and out of town.  He 
also reported that he experienced a sexual trauma in service, 
and that he now had nightmares about the incident.  The 
psychologist noted that the Veteran was evaluated by "BMCL" 
and underwent personality testing in 1999, which showed that 
he was suffering from anxiety, depression and had an 
underlying narcissistic personality disorder.  Other than a 
flat affect, all other clinical findings on mental status 
examination were essentially normal.  The diagnosis included 
major depressive disorder and narcissistic personality 
disorder.  

Additional VA outpatient notes showed the Veteran was seen by 
a social worker on several occasions from October 2004 to May 
2005.  On initial evaluation, the diagnoses included major 
depressive disorder, and rule out PTSD.  However, in February 
2005, the social worker's diagnosis was MDD and PTSD related 
to noncombat trauma in service.  

Also of record are three letters from friends and a family 
member to the effect that the Veteran's personality was much 
different than prior to service, and that he has been 
troubled by nightmares and anger issues for many years.  

Analysis

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f) (2008); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information, as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence does 
not support a finding of service connection for PTSD.  
Concerning the reported bodies hanging from a city gate, the 
Board points out that these allegations can not be confirmed 
through official channels.  Further, the Veteran's 
description of the alleged assault and of seeing dead bodies 
is not corroborated by any supporting evidence.  Moreover, 
his assertions regarding the affect that the alleged 
incidents had on his emotional and mental state, and his job 
performance in service is inconsistent with, and contradicted 
by the objective record.  The record does not reflect that 
there is any persuasive or probative evidence to support his 
assertions concerning the alleged incidents in service as 
required by law.  

Other than some mild anxiety at the time of service 
enlistment, the evidence of record does not show any signs or 
symptoms of depression or any other psychiatric disorder in 
service or until more than three decades after discharged 
from service.  At the time of service enlistment in August 
1956, the Veteran reported a history of trouble sleeping and 
was diagnosed with mild anxiety.  However, when examined for 
separation from service in March 1960, and at the time of his 
re-enlistment examination less than three months later in 
June 1960, he specifically denied any history of sleep 
disturbance, nightmares, depression, or nervous trouble of 
any sort, and no pertinent abnormalities were noted on either 
examination.  Although the Veteran now asserts that he had 
chronic depression, sleep disturbance, and nightmares since 
the alleged incidents during his first period of service, he 
specifically denied any such problems at the time of his re-
enlistment examination in June 1960.  

The Board notes further, that while the Veteran stated in 
various letters to VA and at the hearing in August 2008, that 
he became withdrawn, unstable and had difficulty getting 
along with people after the alleged incidents, his service 
performance evaluations reflect a very different picture.  
The reports showed that the Veteran got along 
"exceptionally" well with others, that he had a willing and 
cheerful attitude, that he was very effective at motivating 
his subordinates, and that he promoted good morale.  In 
addition, the Veteran was awarded a Good Conduct Medal (GDM) 
for his first period of service, and another award during his 
second period of service.  

At the personal hearing, the Veteran seemed to suggest that 
the two Captain's Mast he received were somehow related to a 
change in his attitude after the alleged sexual assault and 
seeing the dead bodies.  Although the Veteran testified that 
he received one Captain's Mast during each of his two periods 
of service, the records reflect that both non-judicial 
punishments occurred during his second period of service, and 
were for relatively minor infractions.  The Veteran testified 
that the first infraction was for being AWOL more than 50 
miles from the base.  He said that he had to get off the ship 
to get away from the sexual harassment and that he hitch-
hiked from Connecticut to New Hampshire.  (T p. 19-20).  
However, the records showed that the first Captain's Mast was 
in December 1962, for unauthorized absence of about 45 
minutes.  The punishment was restriction to the ship for two 
days.  The second infraction, for which he received an oral 
reprimand, occurred while he was on shore duty in July 1965.  
The Veteran testified that the second infraction was for 
being "a foot off my post" while standing fire watch in the 
barracks.  (T p.22).  Given the inconsistencies between the 
Veteran's current assertions and the contemporaneously 
recorded reports, including his service personnel and medical 
evaluations, the Board finds no plausible basis for finding 
the disciplinary actions were manifestations of a change in 
the Veteran's attitude.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  

As to the Veteran's testimony that he wasn't promoted along 
with his contemporaries because of his attitude, the Board 
finds no merit to this allegation.  The records showed that 
he was promoted to E-3 in March 1957, seven months after 
entering service, and to Petty Officer 3rd Class (E-4) in May 
1958, some 21 months after service enlistment.  While the 
Veteran believes that he should have made rank at a much 
faster rate, he has provided no evidence to support his 
belief that promotion to Chief Petty Officer (E-6) within the 
first three years of service was routine for most sailors.  

The Veteran also suggested that he developed chronic stomach 
problems in service as a result of the alleged incidents, and 
said that he never had any such problems prior to service.  
(See Veteran's July 2005 statement).  Despite his assertions 
to the contrary, the service records showed that he reported 
a history of frequent indigestion at the time of service 
enlistment in 1956, and on his re-enlistment examination in 
1960.  The service treatment records showed that the Veteran 
was seen for stomach complaints a total of five times during 
his ten years of service, including one follow-up visit and 
one overnight stay for gastroenteritis.  Other than the 
gastroenteritis, the outpatient notes did not show any 
specific findings or stomach abnormalities.  Five complaints 
of stomach problems in 10 years do not appear to be 
demonstrative of a chronic problem.  

Concerning the three lay statements, the Board finds the 
evidence, as a whole, is of little probative value.  One 
letter was from a friend who has known the Veteran for only 
eight years.  The second letter was from a woman who had 
known the Veteran since childhood.  However, in both 
instances, neither person offered any probative information 
concerning the Veteran's mental state at a time more 
proximate to service.  The woman who knew the Veteran for 
many years described her observations of him when they lived 
together sometime after he left his wife and family in 1995.  
The third letter was from the Veteran's brother who reported 
that the Veteran changed "drastically" after service.  He 
opined that his brother's frequent relocations and job 
changes reflected instability, and said that the only thing 
he knew about his brother is what he tells him.  

Concerning the diagnosis of PTSD by a VA social worker in 
January 2005, to the extent that a medical opinion by a 
mental health professional based on a post-service 
examination can serve as credible supporting evidence of the 
occurrence of the in-service stressor in certain personal 
assault cases, the Board does not find such to be the case 
here.  As discussed above, the evidence does not show any 
behavior changes, deterioration in work performance, 
substance abuse, episodes of depression, panic attacks, 
anxiety, or unexplained social behavioral changes in service 
that would suggest the occurrence of a traumatic event or 
experience.  Given that the service personnel and medical 
records clearly contradict the Veteran's current assertions 
that he manifested signs and symptoms of PTSD during service, 
such that his job performance deteriorated and that he became 
withdrawn and a loner, the Board finds that the social 
worker's opinion to be of little probative value.  

Based on the discussion above, the Board finds that there is 
no probative supporting evidence of record regarding the 
claimed personal assault or the traumatic event in Freetown.  
Contrary to the current assertions, the record on appeal does 
not contain credible contemporaneous evidence that the 
Veteran had any psychiatric problems or that there were any 
behavioral changes in service which would tend to support his 
assertions concerning the alleged incidents as is required by 
the applicable legal criteria.  

Concerning the Veteran's claim for an acquired psychiatric 
disorder other than PTSD, the evidence clearly and 
unmistakably showed that he had a pre-existing psychiatric 
disorder prior to military service.  Although the degree of 
severity was not considered disqualifying at the time of 
acceptance into military service, the totality of the 
evidence shows that he had psychiatric problems manifested by 
mild anxiety at the time of service enlistment.  

Therefore, the question remaining is whether the pre-existing 
psychiatric disorder was aggravated by military service.  In 
this regard, the service records do not show any treatment, 
abnormalities, or diagnosis referable to any psychiatric 
problems during service.  The service treatment records 
showed that while he was seen for various physical maladies 
during his 10 years of service, there was no reference to any 
psychiatric problems, symptoms or treatment in service.  
Further, the Veteran made no mention of any psychiatric 
problems at the time of his separation examination in March 
1960, and no pertinent abnormalities on examination at that 
time.  

Similarly, on a Report of Medical History for enlistment in 
June 1960, the Veteran specifically denied any depression or 
excessive worry, frequent trouble sleeping, frequent or 
terrifying nightmares, memory loss or amnesia or nervous 
trouble of any sort, and no pertinent abnormalities were 
noted on examination.  His separation examination in July 
1966 was, likewise, negative for any complaints, 
abnormalities or diagnosis referable to any psychiatric 
problems.  The first evidence of a complaint or treatment for 
any psychiatric problem after service was in 1999, some 33 
years after discharge from service.  (See June 2004 VA 
examination report).  

While the Veteran is competent to testify as to the symptoms 
he has experienced, he is not competent to offer an opinion 
as to whether this represented a worsening or aggravation of 
his pre-existing psychiatric disorder.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  

In this case, the service treatment records do not show any 
treatment or worsening of his pre-existing psychiatric 
disorder during service.  The fact that the Veteran's prior 
psychiatric history was known and documented at the time of 
service enlistment, yet he was never referred for any 
psychiatric counseling, never hospitalized, and was never put 
on any medications weighs against a finding that his pre-
existing disorder worsened during service.  Furthermore, no 
favorable competent medical evidence has been presented that 
his pre-existing psychiatric disorder was aggravated by 
service.  

Assuming, for the sake of argument, that the Veteran 
experienced some undocumented anxiety during service, the 
Board notes that a mere transient flare-up of a preexisting 
disorder does not, in the absence of evidence of a worsening 
of the underlying condition, constitute aggravation of it.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Again, the 
Board notes the absence of objective evidence showing any 
treatment or abnormalities during service and his repeated 
denial of any such symptoms until decades after service. 

The evidence clearly and unmistakably showed that the Veteran 
had a psychiatric disorder which pre-existed his service 
enlistment in 1956.  The evidence also clearly and 
unmistakably showed that the disorder was not aggravated by 
service.  As the Veteran's psychiatric status was normal on 
all subsequent examinations, including at the time of 
discharge from service in 1966, and there was no evidence of 
increased disability during service, the Board finds that 
there was no aggravation during service.  See Jensen v. 
Brown, 19 F.3d 1413, 1416 (1994); Hunt, 1 Vet. App. at 297.  
Furthermore, there is no medical evidence of record which 
even suggests that his pre-existing psychiatric disorder was 
aggravated in service or that he has a current acquired 
psychiatric disorder other than PTSD which is related to 
service.  

Thus, the Board finds that the presumption of sound condition 
on entering service does not attach in this case.  Further, 
as there is no competent evidence showing that there was an 
increase or worsening of any pre-existing psychiatric 
disorder in service, the presumption of aggravation is 
rebutted.  Absent evidence of aggravation of a pre-existing 
psychiatric disorder by service, or credible evidence that 
any current psychiatric disorder had its onset in service, 
the Board finds no basis to grant service connection.  

Based on the foregoing, the Board finds that the 
preponderance of evidence is against the Veteran's claim of 
service connection for an acquired psychiatric disorder, to 
include PTSD.  Accordingly, the appeal is denied.  


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


